Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note on Claim Interpretation
Applicant has used many parentheses in the claims such as (1301), (1302), (1305), (Fr), (Cr,CoA,Sh,1,Bbl, Auth code), (Tr1, Tr2, Tr3), (DB), etc. The contents in the parentheses will be interpreted as examples, symbols, abbreviations, references to figures or specification, clarifications, or explanations of the claimed terms or phrases and will not be interpreted as claimed features under broadest reasonable interpretation (BRI) since they do not add anything to the claim construction “in light of the teachings of the disclosure as it would be interpreted by one of ordinary skill in the art” (MPEP2103.IV.A).
Claim Objections
Claims 1-19 and 21 are objected to because of the following informalities:  
Claim 1 starts with “Method” and should be replaced with “A method”.
Claims 2-19 start with “Method” and should be replaced with “The method” to refer to the method in the claims they respectively depend on.
In the “selecting” step of claim 1, line 3 recites “corresponding an incremental”, which appears to be a typo and should be replaced with “corresponding to an incremental”.
In the “repeating” step of claim 1, line 3 recites “corresponding an”, which appears to be a typo and should be replaced with “corresponding to
In the “repeating” step of claim 1, last 3 lines recite “imaging locations … has”, which appears to be a typo and should be replaced with “imaging locations … have”.
Claim 3 in line 2 recites “retrieving (1313) said database (DB) by a user”, which appears to be a typo and should be replaced with “retrieving (1313) from said database (DB) by a user”.
Claim 3 in line 3 recites “corresponding said”, which appears to be a typo and should be replaced with “corresponding to said”.
Claim 14 in line 2 recites “tag/or”, which appears to be a typo and should be replaced with “tag and/or”.
Claim 21 starts with “The imaging method” and should be replaced with “The method”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 5-6 (preamble) “the method comprising at least one of the following”. However it is unclear what “the applicant regards as the invention” as required by this statute. The body of claim 1 consists a series of steps one after another as shown in Figs. 13-14. Taking a step out from the series (e.g., any of the later steps such as “collecting”, “recognizing”, “repeating”, “comparing”, etc.) to be the claimed invention may lead to the lack of antecedent basis and/or make it unclear what the step means. Furthermore, does the applicant actually regard the first “predefining” step or the first two “predefining” steps or first few steps, however many, as the invention? In other words, it unclear what exactly “the applicant regards as the invention”. If applicant intends to include all recited steps, examiner suggests to replace “the method comprising at least one of the following” with “the method comprising”. In one of the 4 claim sets with 29 claims dated 6/3/2019, applicant has removed “at least one of the following” in claim 1 but the claim set was marked as “not entered per Applicant”. Instead, in the preliminary amendment filed on 9/30/2019, applicant has kept “at least one of the following” in claim 1.
Claim 1 recites in line 2 of the “predefining (1301)” step "the imaging locations”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the imaging locations” will be interpreted as “imaging locations”.
Claim 1 recites in lines 1-2 of the “predefining (1302)” step "said sphere surface”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “said sphere surface” will be interpreted as “a sphere surface of said imaginary sphere”.
Claim 1 recites in line 2 of the “predefining (1302)” step "the movement path”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the movement path” will be interpreted as “the path”.
Claim 1 recites in lines 2-3 of the “predefining (1303)” step "to provide an effect as to follow”. It is unclear what this limitation means. For the rest of this office action, “to provide an effect as to follow” will be interpreted as “to follow”.
Claim 1 recites in the “storing (1306)” step "storing (1306) images … for a virtual model of the object to be recognized”. It is unclear what this limitation means as it is unclear how “storing” is affected by “for a virtual model of the object to be recognized”. For the rest of this office action, “for a virtual model of the object to be recognized” will be interpreted as an intended purpose and will not be given patentable weight.
Claim 1 recites a “combing (1308)” step. It is unclear what this step is doing since it is unclear what it means by combing images. It is also unclear how the later steps are affected by this “combing” step. Purely for advancing the prosecution, “combing” will be interpreted as “combining”. If applicant amends “combing” as “combining”, applicant is requested to provide support for such an amendment.
Claim 1 recites in line 4 of the “combing (1308)” step "for a virtual model”. It is unclear what this limitation means as it is unclear how “combing” is affected by “for a virtual model”. For the rest of this office action, “for a virtual model” will be interpreted as an intended purpose and will not be given patentable weight.
Claim 1 recites in line 6 of the “repeating (1310)” step "the predefined (uP) imaging locations”. There is insufficient antecedent basis for this limitation in the claim. predefined (uP) imaging locations”.
Claims 2-22 depend directly or indirectly on claim 1 without resolving the above discussed issues and are therefore rejected on the same ground as claim 1.
Claim 2 recites in line 2 "at least one of”. However it is unclear what “the applicant regards as the invention” as required by the statute. The body of claim 2 recites 4 steps not independent of each other. For example, the second “defining” step seems to depend on the first “defining” step, while the “adjusting” step seems to depend on either the second “defining” step or the “correcting” step. Therefore, at least taking the second “defining” step or “adjusting” step out by itself as the claimed invention may lead to the lack of antecedent basis and/or make it unclear what the step means. For the rest of this office action, “at least one of” will be omitted.
Claim 2 recites in lines 6-7 "defining a correction between said coordinates if no match observed”. It is unclear what this limitation means since it is unclear what the “correction between said coordinates” means and also what “match” is referring to. For example, “match” between what? If applicant intends to have the “match” as a result of “comparing” step of claim 1, examiner suggests to replace “no match observed” with “no match is observed between the measures of character(Cr,CoA,Sh,1,Bbl, Auth code) and those in the database”.
Claim 2 recites in line 8 "the location of the object”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the location of the object” will be interpreted as “a location of the object”.
Claim 2 recites in line 10 "the focus”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the focus” will be interpreted as “a focus”.
Claim 3 recites in lines 3-4 "said identity”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “said identity” will be interpreted as “said user given identity”.
Claim 9 recites in lines 2-3 “Internet or similar information network defined network location”. It is unclear what this limitation means. For the rest of this office action, “Internet or similar information network defined network location” will be interpreted as “information network location”.
Claim 19 recites “making and giving a certification Certificate about the object to be recognized according to the identity (ID) being recognized, on paper or corresponding media”. It is unclear what this limitation means. For the rest of this office action, “certification Certificate” will be interpreted as “identifier” or in accordance with prior art references.
Claim 20 recites in line 4 “or a like”. It is unclear what this claim means since it is unclear what “a like” encompasses. For the rest of this office action, “or a like” will be omitted.
Claim 22 recites in lines 2-3 “result in performing operations means executes at least partly the method according to claim 1”. It is unclear what this limitation means. First of all, it is unclear what it means by “performing operations means executes”. Secondly, it is unclear which part of “the method according to claim 1” the term “at least partly” refers to, particularly since the claim 1, as discussed above, already has the perform operations of the method of claim 1”.
Claim 23 recites in lines 1-2 of the preamble “arranged to operate according to claim 1”. It is unclear if this claim is actually a dependent claim of claim 1, or in other words, it is unclear in what way claim 1 is limiting the claim by the recited “arranged to operate according to claim 1”. The system claim 23 is indefinite since the metes and bounds of the claim cannot be defined due to the lack of clarity for the claimed invention. If applicant intends to include all the limitations of claim 1 into claim 23, examiner suggests to replace "arranged to operate according to claim 1" in preamble with a positive recitation in the body of the claim, such as "a processor; and a memory storing instructions which, when executed by the processor, perform operations of the method of claim 1".
Claim 23 recites in lines 6-7 "the targeted gemstone (Object)”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the targeted gemstone (Object)” will be interpreted as “a targeted gemstone object”.
Claim 23 recites in line 8 "the targeted object”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the targeted object” will be interpreted as “the targeted gemstone object”.
Claim 24 recites in line 3 "the target”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the target” will be interpreted as “the targeted gemstone object”.
Claims 24-28 depend directly or indirectly on claim 23 without resolving the above discussed issues and are therefore rejected on the same ground as claim 23.
Claim 24 recites in line 3 "the system predefined imaging angles”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the system predefined imaging angles” will be interpreted as “system predefined imaging angles”.
Claims 26-28 depend directly or indirectly on claim 24 without resolving the above discussed issues and are therefore rejected on the same ground as claim 24.
Claim 26 recites in line 3 "the targeted gemstone”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the targeted gemstone” will be interpreted as “the targeted gemstone object”.
Claim 28 recites in line 3 "the image quality”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the image quality” will be interpreted as “image quality”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites in lines 2-3 “performing operations means executes at least partly the method according to claim 1”. (emphasis added) The term “at least partly” can mean only part of the claim 1 and thus the claim 22 fails to include all the limitations of the claim upon which it depends.
Claim 23 recites in lines 1-2 of the preamble “arranged to operate according to claim 1”. The term “arranged” at best means an arrangement of hardware such as a processor or a camera and does not necessarily perform the operations of claim 1, particularly since it is recited in the preamble not in the body of the claim. Therefore, the claim 23 fails to include all the limitations of the claim upon which it depends.
Claims 24-28 depend directly or indirectly on claim 23 without resolving the above discussed issues and are therefore rejected on the same ground as claim 23.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Rhoads et al., US 20160171744 A1, published on 2016-06-16, hereinafter Rhoads.
Lennan et al., US 20170012926 A1, published on 2017-01-12, hereinafter Lennan. 
Noh, US 20110085059 A1, published on 2011-04-14, hereinafter Noh. 
McDowall, US 20130038689 A1, published on 2013-02-14, hereinafter McDowall.
Schnitzer et al., US 20120007971 A1, published on 2012-01-12, hereinafter Schnitzer. 
Kamisawa et al., JP 2010204293 A, published on 2010-09-16 (machine translation), hereinafter Kamisawa.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 14-15, 18-19 and 21-22 are rejected under 35 U.S.C. 102 as being anticipated by Rhoads.
Regarding claim 1, Rhoads discloses a method (1300) to recognize an object by an object recognizing system (500) (Rhoads: Abstract; [0208, 0287]) comprising an imaging device such as camera and a moving assembly to move said imaging device of an imaging system and/or the object in respect to each other, to form a path around said object on an imaginary sphere, the method comprising at least one of the Rhoads teaches most of the recited limitations below even though only one of them needs to be disclosed to anticipate the claimed invention)
predefining (1301) an imaginary sphere to comprise at least one path to the imaging locations of said imaging device such as camera, (Rhoads: Fig. 2; [0025])
predefining (1302) an Φ-direction increment (ΔΦ) on said sphere surface for the movement path of the imaging device to follow the sphere surface in a first imaging plane, (Rhoads: Fig. 2; [0025, 0055-0056]. The claimed “increment” is interpreted as the disclosed “step sizes”.)
predefining (1303) an Θ-direction increment (ΔΘ) on said sphere surface for the movement of the imaging device to provide an effect as to follow a second path of the sphere surface in a second imaging plane, (Rhoads: Fig. 2; [0025, 0055-0056]. The claimed “increment” is interpreted as the disclosed “step sizes”.)
setting (1304) at least one starting position to said imaging device to start the imaging, (Rhoads: implied by “[0055] The summary of the data collection aspect of a run is to cycle through all bands of light, all illumination angles on an object, and all viewpoints, including every combination of those three elements, taking a snap with the camera at each and every combination.”)
collecting (1305) image and/or video data (Fr) (Stn(Θn,Φn)) about the object from an imaging location (n, (Θn,Φn)) into at least one image stack (Stn(Θn,Φn)) by an imaging device from an imaging location defined by the increments (ΔΘ), (ΔΦ) in Θ-direction and Φ-direction to follow at least one path of the imaginary Rhoads: [0025, 0037, 0055-0056, 0084]. The claimed “increment” is interpreted as the disclosed “step sizes”.)
storing (1306) images (Fr) of at least one of said image stack (Stn(Θn,Φn)) corresponding the imaging location of the imaging device  (n, (Θn,Φn)), for a virtual model of the object to be recognized, (Rhoads: [0095, 0150, 0205].)
selecting (1307) a next imaging location (n+1, (Θn+ΔΘ,Φn+ΔΦ)) for the imaging device to collect a next at least one image stack (Stn+1(Θn+1,Φn+1)) corresponding an incremental change of at least one of the Θ-direction increment (ΔΘ) and the Φ-direction increment (ΔΦ), (Rhoads: implied by “[0055] The summary of the data collection aspect of a run is to cycle through all bands of light, all illumination angles on an object, and all viewpoints, including every combination of those three elements, taking a snap with the camera at each and every combination. This may at first sound intractable but that is where the step sizes come in, as well as a bit more of a detailed treatment of how the camera and the lighting can work together for superb efficiency.” See also discussions in [0056].)
combing (1308) images (Fr) from said at least one image stack with other images from said at least one image stack (St1(Θ.sub.1,Φ.sub.1)) and/or from another similar at least one image stack for the virtual model (ΣStn(Θ.sub.n,Φ.sub.n)) of the object to be recognized, (Rhoads: [0081]. “In one embodiment, combining imagery captured from multiple viewpoints can be facilitated if each image is associated with additional information.”
recognizing and recording (1309) measures of character(Cr, CoA, Sh, l, Bbl, Auth code) of said object to be recognized from at least one of said images (Fr) of an image stack (Stn), (Rhoads: [0111, 0127, 0132].)
repeating (1310) image collection and selecting a next imaging location for the imaging device to collect a next at least one image stack (St1(Θ.sub.2,Φ.sub.2)) corresponding an incremental change of at least one of the Θ-direction increment (ΔΘ) and the Φ-direction increment (ΔΦ) until all the predefined (uP) imaging locations of the moving assembly (500) around said object to be recognized have been dealt, (Rhoads: implied by “[0055] The summary of the data collection aspect of a run is to cycle through all bands of light, all illumination angles on an object, and all viewpoints, including every combination of those three elements, taking a snap with the camera at each and every combination.”)
comparing (1311) the measures of character(Cr,CoA,Sh,1,Bbl, Auth code) to those in a database, (Rhoads: [0091-0093, 0097, 0100].)
giving (1312) an identity (ID) to said object to be recognized and to said virtual model of it (ID), Rhoads: [0034, 0095-0096, 0109, 0153-0155, 0165])
Regarding claim 2, Rhoads discloses the method of claim 1, wherein the method comprises as predefinition (1301, 1302, 1303) at least one of defining a coordinate transformation between the object centric and imaginary sphere centric coordinates (Tr1, Tr2, Tr3), defining a correction between said coordinates if no match observed, correcting the location of the object to be recognized to the center of said imaginary sphere, and adjusting the focus (Foc1, Foc2, Foc3) of said imaging device Rhoads: Fig. 2, [0025, 0029, 0091, 0105]. Fig. 2 shows a claimed “imaginary sphere centric coordinates” while the coordinates used in taking images for the object in Fig. 1 ([0029]) or in generating query data of the object ([0091]) are interpreted as the claimed “object centric” coordinates and the transformation disclosed in [0029, 0091] is interpreted as the claimed “coordinate transformation”.)
Regarding claim 3, Rhoads discloses the method of claim 1, wherein the method comprises retrieving (1313) said database (DB) by a user given identity, to search a virtual model corresponding said identity. (Rhoads: a process to search a virtual model (interpreted as the disclosed “Thingerprint”, see [0033, 0115]) using a user given identity (interpreted as the disclosed “features” extracted from “query data generated as a result of empirically sampling an object” [0091]) is discussed in detail in [0088-0116] with a summary given in [0091].)
Regarding claim 4, Rhoads discloses the method of claim 1, wherein the method comprises defining (1314) an area or volume of an object to be recognized with a selection (Selection) of measures of characters in said area or volume, to be used as a search criteria in a search from a database (DB) comprising data about similar objects as the one to be recognized with their measures of characters. (Rhoads: [0033, 0088-0116] and [0091] in particular as discussed above. The claimed act of “defining (1314) an area or volume of an object” is interpreted as the disclosed “empirically sampling an object”, while the disclosed act to extract, from the query data, one or more sets of features” is interpreted as the claimed “selection (Selection) of measures of characters in said area or volume”. [0091])
Regarding claim 5, Rhoads discloses the method of claim 1, wherein the method comprises inspection of measures (1315) of character from said virtual model (Cr, CoA, Sh, l, Bbl, Auth code) from a screen. (Rhoads: [0157, 0165]. “The system software may first try deterministic techniques to identify the object, such as detecting an embedded watermark, barcode or identifying printed text (e.g., by OCR). If one of these is found, the detected watermark or barcode or identified textual information is used to query, e.g., a database registry, to obtain information identifying the object or otherwise relating to the object. The obtained information (or an indication that such information exists) may then be rendered to the user (e.g., visually, audibly, haptically, etc.) via the user device or a different device associated with the user”. “[0165] In a fourth step, after the object has been identified, the associated annotations are presented to the user using the device display, in conjunction with (e.g., overlaid on) a depiction of the object.”)
Regarding claim 6, Rhoads discloses the method of claim 1, wherein the measures of character comprises at least one of the following having a location in the gemstone object to be recognized: an ensemble of inclusions (I), each inclusion having a location in the gemstone object to be recognized, an ensemble of cracks (Cr), each crack having a location in the gemstone object to be recognized, an ensemble of shadow formation (Sh), each shadow formation having at least one of location, size and opacity, color an ensemble of color anomalies (CoA), each anomaly if any, index of refraction, an ensemble of local anomalies in index of refraction, each anomaly if any, a number of facets if any, geometric measures of the gemstone object in 3D (such as length width and depth), regularity in shape, measures of regular forms if any,  (Rhoads: [0097-0098, 0127, 0131, 0176, 0226, 0247]. “Such features can be based on simple parameters such as luminance, color, texture, etc., or on more complex metrics (e.g., difference of Gaussians).” [0247]. )
Regarding claim 7, Rhoads discloses the method of claim 1, wherein the recognition is based at least partly on a predefined selection of an ensemble of said measures of characters. (Rhoads: [0097-0098, 0127, 0131, 0176, 0226, 0247].)
Regarding claim 8, Rhoads discloses the method of claim 1, wherein it comprises accessing to such a reference data in a data base location that is outside the imaging device's control unit location. (Rhoads: [0171-0173, 0208, 0263, 0292]. The database can be at a remote location.)
Regarding claim 9, Rhoads discloses the method of claim 8, wherein said data base location is at least one of Internet or similar information network defined network location and/or a geographic location. (Rhoads: [0171-0173, 0208, 0263, 0292]. The database can be at a remote location.)
Regarding claim 10, Rhoads discloses the method of claim 1, wherein the method comprises adding an authentication tag (tag1, tag2, tagn) and/or code (Auth code Σ tagn(Θn,Φn)) to the virtual model (ΣStn(Θ.sub.n,Φ.sub.n)) of the object to be recognized or its part thereof. (Rhoads: [0127, 0142-0144, 0157, 0175].)
Regarding claim 14, Rhoads discloses the method of claim 10, wherein the tag and/or code comprises in addition at least one of geographic coordinates of the virtual model (ΣStn(Θ.sub.n,Φ.sub.n)) recording location, date of recording and operator identity. (Rhoads: [0127, 0142-0144, 0157, 0175].)
Regarding claim 15, Rhoads discloses the method of claim 1, wherein the imaging device (503, Camera) in the system comprises a camera and an adjustable focusing optics (Foc1, Foc2, Foc3) to the optical axis. (Rhoads: [0081, 0085, 0200]. “[0081] … information describing the camera parameters set when the image was captured (e.g., focal length, f-stop, pixel size—when capturing imagery with a digital camera, etc.)” “[0200] Exemplary ambient devices include cameras … Ambient devices may have a fixed view, or may be provided with any suitable pan, tilt, and/or zoom capability.”)
Regarding claim 18, Rhoads discloses the method of claim 15, wherein the at least one image stack (St1, St2, St3) of each camera is processed in each thread in an individual pipeline utilized in the virtual model (ΣStn(Θ.sub.n,Φ.sub.n)) formation. (Rhoads: [0117, 0138-0139, 0200]. “[0138] In this exemplary implementation, a smartphone or other camera sensor captures 2D views at increments along an arc or other path around an object.” “[0139] … The sensor(s) can control the capture of images at these incremental positions, or can flag particular frames in a captured free-running video sequence for feature extraction analysis (e.g., using one or more techniques such as color histograms, FAST, SIFT, PCA-SIFT, F-SIFT, SURF, ORB, etc.) to generate one or more reference image features.” “[0166] … The video clips are processed as sweeps depicting each object from different viewpoints. A model is produced, and an extended set of fingerprint data (i.e., corresponding both to the captured image views, and also depictions from other viewpoints as derived from the model) is calculated and stored, to enroll each such the object.”)
Regarding claim 19, Rhoads discloses the method of claim 1, wherein the method comprises making and giving a certification Certificate about the object to be recognized according to the identity (ID) being recognized, on paper or corresponding media. (Rhoads: [0095-0096, 0109, 0154-0155, 0159]. “[0095] .. Any captured image of an object (regardless of whether or not the view image is a “view image”) can be stored within a database such as signature database (e.g., in association with an object identifier identifying the object depicted in the view image, in association with its corresponding viewpoint coordinates, etc.).” “[0154] In the second phase, annotations are associated with the object information. For example, an author can identify particular locations on the object surface, and define annotations that should be associated with each such location (and optionally the viewpoint perspectives from which the annotation should be made visible to a viewer). The annotations can be referenced to points on a 3D model, or to locations in a digital watermark pattern or a map of image feature points, etc.” “[0155] The annotations can take the forms of icons, baubles, graphics, links, videos, social tags, etc.”)
Regarding claim 21, Rhoads discloses the method of claim 1, wherein the method comprises defining the increments (ΔΘ, ΔΦ) in Cartesian co-ordinates. (Rhoads: Fig. 2; [0025, 0055-0056].)
Regarding claim 22, Rhoads discloses a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations means executes at least partly the method according to claim 1. (Rhoads: [0286-0290])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads as applied to claim 10 discussed above, and further in view of Lennan.
Regarding claim 11, which depends on claim 10, Rhoads discloses tagging an object or the virtual model of the object (Rhoads: [0127, 0142-0144, 0157, 0175]) as discussed above, but does not disclose explicitly, wherein the tag and/or code is added to a selected image or frame (Fr) that is an image or frame of an ensemble of selected images and respective frames to be marked by said tag and/or code, which is, however, well known and commonly practiced in the image processing art as evidenced by the prior art of Lennan. (Lennan: “[0056] In one example implementation, the video application 130 may identify the still frames 236, 238 and 240 based on a trigger qualification metric.” “[0057] In one implementation, the selected still frame (e.g., 236, 238 or 240) may be associated with the name tag. In one example, the association may be achieved by printing the name tag on the selected still frame. For example, the name tag may be printed on the right bottom corner of the selected still frame. In another example, the association may be achieved by embedding the name tag into the selected still frame through, for example, steganography software. In a further example, the name tag be encrypted in the selected still frame.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rhoads’s disclosure with Lennan’s teachings by combining the method to recognize an object (from Rhoads) with the technique of tagging selected images (from Lennan) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method to recognize an object would still work in the way according to Rhoads and the technique of tagging selected images would continue to function as taught by Lennan. In fact, with the inclusion of Lennan's technique of tagging selected images, the method to recognize an object would be much more effective and robust since not only the object or virtual model of the object can be tagged but the image of the object can also be tagged.
Therefore, it would have been obvious to combine Rhoads with Lennan to obtain the invention as specified in claim 11. 
Regarding claim 12, Rhoads {modified by Lennan} discloses the method of claim 11, wherein said tag (tagn) and/or code is a steganographic marking. (Lennan: [0056-0057].)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoads {modified by Lennan} as applied to claim 12 discussed above, and further in view of Noh.
Regarding claim 13, which depends on claim 12, Rhoads does not disclose explicitly defining the image (Fr) and/or frame (Fr) to be marked by a first series of selected Fibonacci numbers and/or defining the tag in the image by a second series of selected Fibonacci numbers, which is, however, well known and commonly practiced in the image processing art as evidenced by the prior art of Noh. (Noh: 104 of Fig. 8, Figs. 4-6, [0072-0074, 0092])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rhoads {modified by Lennan}’s disclosure with Noh’s teachings by combining the method to recognize an object (from Rhoads {modified by Lennan}) with the technique of defining to-be-marked images by a Fibonacci sequence (from Noh) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method to recognize an object would still work in the way according to Rhoads {modified by Lennan} and the technique of defining to-be-marked images by a Fibonacci sequence would continue to function as taught by Noh. In fact, with the Noh: [0072-0074])
Therefore, it would have been obvious to combine Rhoads {modified by Lennan} with Noh to obtain the invention as specified in claim 13. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads as applied to claim 15 discussed above, and further in view of McDowall.
Regarding claim 16, which depends on claim 15, Rhoads does not disclose explicitly, wherein said optics comprises at least one of the following: a co-axial beam splitter (SPL 25, SPL33, SPL50) to split between a camera unit and an additional camera unit of the camera the image to be recorded from different depths (Foc1, Foc2, Foc3) accordingly, an ensemble of co-axial beam splitters in series (SPL 25, SPL33, SPL50) to split the image to be recorded between an ensemble of additional camera units of said camera, wherein each additional camera unit has an additional-camera-specific optics (Filter1, Filter2) to focus according to the adjustment to additional-camera-specific-depth (Foc1, Foc2, Foc3) into the gemstone object to be recognized, which is, however, well known and commonly practiced in the image processing art as evidenced by the prior art of McDowall. (McDowall: Figs. 4-9. [0036, 0280, 0291-0292, 0296-0300]. “[0036] For the extended depth of field aspect, the beam splitter reflects a first portion of the received light and transmits a second portion of the received light. A first optical path length from a distal face of the prism assembly to the first sensor surface is smaller than a second optical path length from the distal face to the second sensor surface. The first image capture sensor captures an image focused at a first object distance, and the second image capture sensor captures an image focused at a second object distance. In one aspect, the controller is coupled to the first and second image capture sensors to receive the first and second images. The controller automatically shifts an output image between the first image and the second image as the object to endoscope distance changes without physically moving the optics inside the endoscope. In another aspect, the controller is configured to sample a region of pixels in the first image and to sample a corresponding region of pixels in the second image to generate pixels in an output image having increased apparent depth of field in comparison to the first and second images individually. In still yet another aspect, the controller combines a first image captured by the first image capture sensor with a second image captured by the second image capture sensor, and generates a third image that automatically stays in focus during physical motion of the endoscope relative to the tissue being viewed. This is accomplished by the controller processing regions of the first and second images and comparing their sharpness. The controller creates the third image from the pixels in the sharper of the two images at each of the regions. The third image is thus constructed from the sharpest portions of the two images.” “[0296] The first and second images are aligned and taken through the same lens element 804R (804L). The focal plane of the two images is different. The depth of field of the two images is also different. The image focused at distance DA, e.g., image 881, has a short depth of field whereas the image focused at distance DB, e.g., image 882, has a broader depth of field.”)
McDowall: Fig. 8E and [0036, 0282, 0299])
Therefore, it would have been obvious to combine Rhoads with McDowall to obtain the invention as specified in claim 16. 
Regarding claim 17, Rhoads {modified by McDowall} discloses the method of claim 16, wherein the optics comprises an interferometer (Filter 1, Filter 2, Filter 3) to filter to the image of a camera unit the illumination used in the illumination of the gemstone object to be recognized. (McDowall: [0267, 0270, 0272, 0276, 0293-0294]. “[0267] In this aspect, coated first surface of 731R (731L) of prism assembly 730R (730L), i.e., the beam splitter, includes a filter 790H (FIG. 7H) that includes a plurality of notch filters.” “[0293] In one aspect, each of image capture sensors 810R (810L) and 815R (815L) is a color sensor with a color filter array.”)

Claims 20, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads as applied to claim 1 discussed above, and further in view of Schnitzer.
Regarding claim 20, which depends on claim 1, Rhoads does not disclose explicitly but Schnitzer teaches, in the analogous art of capturing object image, wherein the object to be recognized is a gemstone, a gemstone cut into form, a raw gemstone, a diamond, a piece of jewelry, an industrial stone or diamond or a like. (Schnitzer: Figs. 1-4. [0058-0059, 0064, 0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rhoads’s disclosure with Schnitzer’s teachings by combining the method to recognize an object (from Rhoads) with the technique of capturing the image of a gemstone (from Schnitzer) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method to recognize an object would still work in the way according to Rhoads and the technique of capturing the image of a gemstone would continue to function as taught by Schnitzer. In fact, the inclusion of Schnitzer's technique provides a practical implementation of as well as specific application for the method to recognize an object. 

Regarding claim 23, Rhoads {modified by Schnitzer} discloses an imaging system, arranged to operate according to claim 1, comprising at least: camera (503, Camera), camera support (502, 507, Arm) to support the camera and facilitate a respective movement of the camera and the targeted gemstone object (Object) in respect to each other, base to hold the targeted gemstone object and facilitate a respective movement of the targeted gemstone object in respect to the camera (503, Camera) and/or the camera support (502, 507, Arm). (Rhoads: Fig. 2, [0046, 0049, 0052-0053, 0078, 0081-0084]) (Schnitzer: Figs. 1-4. [0058-0059, 0064, 0071])
The reasoning and motivation to combine are similar to those of claim 20.
Regarding claim 24, Rhoads {modified by Schnitzer} discloses the imaging system (500) of claim 23 wherein the system comprises such camera support (502, 507, Arm) and/or base that the imaging of the target as the gemstone object to be recognized is made from the system predefined imaging angles. (Rhoads: Fig. 2, [0025, 0049, 0056, 0059, 0062, 0078, 0094, 0109-0110]) (Schnitzer: Figs. 1-4. [0071, 0089])
The reasoning and motivation to combine are similar to those of claim 20.
Regarding claim 25, Rhoads {modified by Schnitzer} discloses imaging system (500) of claim 23, further comprising a radiation source for illuminating a gemstone object as a targeted object to be recognized, in an illumination screen geometry. (Rhoads: Fig. 2, [0048, 0052, 0059, 0077-0078]) (Schnitzer: Figs. 1-4. [0059, 0061, 0065-0066])
The reasoning and motivation to combine are similar to those of claim 20.
Regarding claim 27, Rhoads {modified by Schnitzer} discloses the system of claim 24, wherein the illumination of the gemstone object to be imaged comprises at least one of the following light source: laser, eximer laser, white light source, a light source with few characteristic wavelengths, an X-ray source to produce excitation of the gemstone object's elements, an UV source to enhance the gemstone object's features, a point source comprising at least one of the just mentioned light sources, a diffuse light source comprising at least one of the just mentioned lights sources operable via a screen in a screen geometry, arranged to indirect illumination of the gemstone object to be imaged. (Rhoads: Fig. 2, [0114, 0121, 0056, 0059, 0062, 0078, 0094, 0109-0110]) (Schnitzer: Figs. 1-4. [0062, 0065-0066])
The reasoning and motivation to combine are similar to those of claim 20.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoads {modified by Schnitzer} as applied to claim 24 discussed above, and further in view of McDowall.
Regarding claim 26, Rhoads {modified by Schnitzer and McDowall} discloses the system of claim 24, wherein the system further comprises an accessory to provide optical path to an otherwise dead-angle of the targeted gemstone object, polarizer of an illumination source, polarizer at the camera as analyzer. (Rhoads: Fig. 2, [0025]) (Schnitzer: Figs. 1-4. [0059]) (McDowall: Fig. 5. [0131-0168])
The reasoning and motivation to combine Rhoads with Schnitzer are similar to that of claim 20.
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoads {modified by Schnitzer} as applied to claim 24 discussed above, and further in view of Kamisawa.
Regarding claim 28, which depends on claim 24, Rhoads {modified by Schnitzer} does not disclose explicitly wherein the system comprises a base with a vibration damping arrangement to improve the image quality, which is, however, well known and commonly practiced in the image processing art as evidenced by the prior art of Kamisawa. (Kamisawa: Fig. 1. “As a result, even if resonance appears in the vibration system including the damper member 5 and the camera base 6, in this embodiment, the imaging lens unit 2 is connected to the vibration isolation base 6 via the shock absorber 9. Since they are connected, there is no possibility of being affected by the resonance of the camera base 6. Therefore, in this case as well, image blur due to vibration can be suppressed, and deterioration in image quality can be minimized.” (3rd paragraph from bottom of page 2))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rhoads {modified by Schnitzer}’s disclosure with Kamisawa’s teachings by combining the method to recognize an object (from Rhoads {modified by Schnitzer}) with the technique of vibration suppression (from Kamisawa) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art Kamisawa: 3rd paragraph from bottom of page 2)
Therefore, it would have been obvious to combine Rhoads {modified by Schnitzer} with Kamisawa to obtain the invention as specified in claim 28. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FENG NIU/Primary Examiner, Art Unit 2669